Citation Nr: 1113077	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  05-03 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970, including service in Vietnam from August 10, 1968, to August 9, 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of the Department of Veterans Affairs (VA), Atlanta, Georgia, Regional Office (RO), which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for PTSD, ultimately denied service connection for PTSD, and denied service connection for peripheral neuropathy.  The Veteran disagreed with such decisions and subsequently perfected an appeal.

In August 2005, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A copy of the hearing transcript is of record.

In December 2005, the Board reopened the Veteran's claim of entitlement to service connection for PTSD, and remanded the claim for additional development, including verification of the Veteran's claimed stressors and a VA examination to determine whether the Veteran had the claimed PTSD disability and whether such disability was related to his service.  That development was completed and the case was returned to the Board for appellate review.

In June 2008, the Board denied the Veteran's claims of entitlement to service connection for PTSD and peripheral neuropathy because the medical evidence of record did not show a diagnosis of PTSD meeting the clinical criteria for such disability and because peripheral neuropathy was not related to service or a service-connected disability.  The Veteran filed a timely appeal of the Board's June 2008 decision with the United States Court of Appeals for Veterans Claims (Court).  In July 2009, the Court set aside the Board's June 2008 decision that denied service connection for PTSD, and remanded the issue to the Board for readjudication consistent with the July 2009 Joint Motion for Remand.  The Court's bases for remand included failure by VA to fulfill its duty to assist by not obtaining all treatment records from the VA Medical Center (VAMC) in Atlanta, Georgia, dated from January 2004 to the present regarding the Veteran's treatment for PTSD.  The Court also remanded the Veteran's secondary service connection claim for peripheral neuropathy because the claim is intertwined with the service connection claim for PTSD, as the Veteran claims his peripheral neuropathy disability is secondary to PTSD.  Thus, the issues are as captioned above.    

In January 2010, the Board remanded this case for further development consistent with the July 2009 Court Order.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the Veteran claims service connection for PTSD, which he maintains is related to his active duty service in Vietnam.  The Veteran also seeks service connection for peripheral neuropathy which he claims is secondary to his PTSD disability.  

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Furthermore, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability that is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  A service connection claim requires medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In January 2010, the Board remanded this case for further development consistent with the July 2009 Court Order and the Joint Motion of the parties incorporated therein.  This included obtaining a complete copy of the Veteran's current VA treatment records regarding his PTSD disability from the VAMC in Atlanta, Georgia, from January 2004 to the present.  The Board also requested that the RO schedule a VA examination in connection with his PTSD claim.

Subsequent to the Board remand, the RO obtained the requested VA records.  The RO also scheduled the Veteran for a VA examination in May 2010.  The Veteran's claims file indicates that the request was initiated on March 18, 2010, and that the Veteran was notified in a March 18, 2010 letter that the RO had asked a VA facility nearest to the Veteran to schedule an examination in connection with the claim.  The Veteran was also informed in the March 2010 letter that, when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied.  Examples of good cause were noted to be illness or hospitalization, death of a family member, etc.  The claims file does not contain a copy of any letter notifying the Veteran of the specific date, time, and place of the scheduled examination.  On May 20, 2010, the VA examination was cancelled.  The accompanying note indicated that the Veteran failed to report for the examination.  Afterwards, the RO denied the Veteran's claim in a February 2011 Supplemental Statement of the Case.  In February 2011, the Veteran submitted a statement requesting that an examination for his PTSD condition be rescheduled.  The Veteran reports that he called and informed the VA that he was unable to make the scheduled appointment on May 18, 2010 due to severe illness.  

Based on the foregoing, and giving the benefit of the doubt to the Veteran, the Board concludes that the RO should make another attempt to have the Veteran examined.  In this regard, the RO should contact the Veteran and attempt to schedule a VA examination at a time and place mutually agreeable to both the VA and the Veteran.  In doing so, the RO should advise the Veteran that an examination is necessary to properly adjudicate the Veteran's claim, and should also notify the Veteran that a failure to report to any such scheduled examination, without good cause, may well result in a denial of the claim.  See 38 C.F.R. § 3.655.  

Prior to affording a VA examination, the RO should contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that treated the Veteran since service for his claimed disabilities.  The Veteran should also be informed that records and reports from his treating physicians may be obtained and submitted directly in connection with the claims.

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Finally, the Veteran's remaining claim, that of entitlement to service connection for peripheral neuropathy, has been found to be inextricably intertwined with the issue remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  Specifically, the Veteran claims that his peripheral neuropathy disability is secondary to his PTSD disability.  Thus, action on the secondary service connection claim for peripheral neuropathy is deferred pending resolution of the service connection claim for PTSD.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the claims file, who treated the Veteran since service for his claimed disabilities.  The Veteran should also be informed that records and reports from his treating physicians may be obtained by submitted directly in connection with the claims.

The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  If the Veteran believes that all relevant medical records have been obtained, ask that he notify the VA that there is no more evidence to submit in order to prevent further delay in the adjudication of the claim.  

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the RO should contact the Veteran and attempt to schedule a VA psychiatric examination, at a time and place mutually agreeable to both the VA and the Veteran, in connection with the service connection claim for PTSD.  The claims file and a copy of this remand should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with each examination and the report should state that such review has been accomplished.

The VA examiner should note whether the Veteran currently has any psychiatric disability, including PTSD.  The VA examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disability, including PTSD, is related to the Veteran's service or any incident in service.  If the Veteran is diagnosed with PTSD, the VA examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that PTSD is related to any verified stressor, including the verified stressor of being wounded in combat in Vietnam, on September 11, 1968. 

The examiner should reconcile any opinion with the Veteran's STRs and treatment records relevant to the Veteran's claims for PTSD.  A complete rationale should be provided for any opinion.

3.  The RO should then readjudicate all issues, in light of all evidence of record.  The Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


